Citation Nr: 0912811	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-21 126	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to a compensable rating, i.e., a disability 
rating higher than 0 percent from May 17, 2002 to May 20, 
2004, for hydrocele, residuals of vasectomy.

2.  Entitlement to a rating higher than 20 percent for this 
disability from May 21, 2004 to October 31, 2006.

3.  Entitlement to a rating higher than 40 percent for this 
disability since November 1, 2006.

4.  Entitlement to service connection for a psychological 
disorder, including as secondary to the service-connected 
vasectomy and associated residuals.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
March 1992.  

This appeal to the Board of Veterans' Appeals (Board) 
originated from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claim for a rating 
higher than 0 percent (i.e., a compensable rating) for his 
service-connected vasectomy and the associated residuals as 
well as his claim for service connection for a 
psychological condition.

In a more recent April 2005 decision during the pendency of 
this appeal, the RO granted a higher 20 percent rating for 
the vasectomy disability retroactively effective from May 21, 
2004.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007)(recently extending this practice of contemplating a 
"staged" rating to cases even involving already established 
ratings where the veteran wants a higher, i.e., increased 
evaluation).  An even more recent January 2007 RO decision 
again increased the rating for this disability - this time 
to 40 percent retroactively effective from November 1, 2006.  
Id.  The Veteran has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(an increase in a rating during the pendency of an appeal 
does not resolve the case because the Veteran is presumed to 
be seeking the highest possible rating, unless he expressly 
indicates otherwise).

In support of his claims, the Veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing, the Veteran 
submitted additional medical evidence and waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008). 


According to the transcript of his September 2008 Travel 
Board hearing, the Veteran was scheduled to have two 
vasectomy-related surgeries in October 2008.  He also said 
that he had recently received other treatment for this 
service-connected disability at the local VA Medical Center 
(VAMC) in Jackson, Mississippi.  As such, VA must obtain 
these additional records before deciding his claim for higher 
ratings for this disability.  See 38 C.F.R. § 3.159(c) 
(2008).  So the Board is remanding this claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
Board, however, is going ahead and deciding his claim for 
service connection for a psychological condition.


FINDING OF FACT

The November 2006 VA examiner determined the Veteran's 
chronic pain is at least as likely as not related to his 
status post surgical vasectomy.  More importantly, this VA 
examiner also concluded the Veteran's depression is a result 
of the chronic pain in his right inguinal area and, 
therefore, etiologically linked to his service-connected 
vasectomy.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
depression is proximately due to his service-connected 
vasectomy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting the Veteran's claim for service 
connection for depression, in full, there is no need to 
discuss whether VA has complied with the duty-to-notify-and-
assist provisions of the Veterans Claims Assistance Act 
(VCAA) because even if, for the sake of argument, there has 
not been compliance with the VCAA, this is ultimately 
inconsequential and, therefore, at most non-prejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Whether the Veteran is Entitled to Service Connection for 
Depression, Including as Secondary to the Service-Connected 
Vasectomy

The Veteran claims that his depression is a result of his 
military service or, on an alternative theory of secondary 
service connection, was either caused or aggravated by his 
vasectomy - which is already service connected.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition and also service connected.  See 38 C.F.R. § 
3.310(a).  
Also, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's service treatment records (STRs) make no 
reference to a psychological condition during service - 
either in the way of a relevant subjective complaint or 
objective clinical finding such as a diagnosis.  Indeed, in 
the report of medical history questionnaire he completed 
during his military discharge examination, he checked the box 
"No" for having experienced depression or excessive worry 
and nervous trouble.  Thus, in the absence of a psychological 
condition in service, the service treatment records provide 
probative evidence against the claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

There also is no objective clinical indication of a 
psychological condition for many ensuing years.

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

According to VA treatment records, the Veteran has a current 
diagnosis of depression, including in June 2006, but there is 
no indication he had depression during the several 
intervening years following his discharge from service and 
the initial diagnosis of this condition after service.  This, 
too, is probative evidence against his claim.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  There also is no 
competent evidence otherwise directly linking the depression 
to service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

So the Veteran may only establish his entitlement to service 
connection for depression on a secondary basis, and that, as 
opposed to direct incurrence of this condition in service, is 
the primary basis of his claim.

To resolve this dispositive issue, the Board sees the Veteran 
had a VA genitourinary examination in November 2006 to 
determine the residuals of his vasectomy.  The examiner noted 
the Veteran's complicated medical history related to the 
genitourinary system, including his hydrocele surgery in 1990 
and 1991.  After the 1991 surgery, he had complained of 
discomfort about the right testicle and right inguinal area.  
As for another surgery in 1991, his symptoms abated and he 
was relatively asymptomatic until 2002.  At that time, he had 
more difficulty with nodules about the right scrotum and with 
the hydrocele.  He developed fairly constant pain in the 
right testicle and right inguinal area.  In September 2004, 
he underwent additional surgery involving right inguinal 
exploration with transsection of the ilioinguinal nerve and 
genital branch of the genitofemoral nerve.  


Since that additional surgery, he had experienced difficulty 
voiding and obstruction (hence, the basis for his current 
rating under 38 C.F.R. § 4.115a for evaluating his 
dysfunction of the genitourinary system including voiding 
dysfunction).  He stated that intercourse aggravates the pain 
in the right inguinal area and the right testicle.  He also 
had difficulty with erectile dysfunction.  He noted nocturia 
3-5 times per night and four times per day.  He wears 
approximately 4 absorbent materials per day (the basis of his 
current 40 percent rating under 38 C.F.R. § 4.115a).  He had 
an electrical device implanted to stimulate his bladder.  
There was no history of urethral stricture.  Objective 
findings indicated his right testicle was slightly atrophic 
and slightly tender to palpation.  There was no evidence of 
hydrocele at the time.  There were no inguinal hernias noted.  
The diagnosis was status post surgical vasectomy and chronic 
pain, as likely as not secondary to his vasectomy.  More 
importantly, the examiner concluded the Veteran's depression 
is a result of the chronic pain in his right inguinal area 
and, as such, etiologically linked to his service-connected 
vasectomy.  So, in short, this doctor has confirmed the 
Veteran's depression is proximately due to or the result of 
his service-connected vasectomy disability.  See Velez v. 
West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like in Wallin, 
that competent medical nexus evidence is required to 
associate a secondary condition with a service- connected 
disability).

So there is the required linkage between the depression and 
the Veteran's military service, albeit by way of his already 
service-connected vasectomy disability.  So service 
connection is warranted for the depression as secondary to 
his 
service-connected vasectomy.  38 C.F.R. § 3.310.


ORDER

The claim of entitlement to service connection for 
depression, including as secondary to the service-connected 
vasectomy disability, is granted.  




REMAND

There are two primary reasons why a remand is necessary 
before adjudicating the Veteran's remaining claim for higher 
ratings for his vasectomy disability.  

First, according to the transcript of his September 2008 
Travel Board hearing, the Veteran indicated that he was 
scheduled to have two additional vasectomy-related surgeries 
the following month - in October 2008 (so these surgeries 
would have occurred after that Travel Board hearing).  The 
records of this additional surgery are relevant to his claim 
for higher ratings as they may show a worsening of this 
service-connected vasectomy disability, and there have been 
no attempts to obtain these additional records.  It is 
unclear whether his surgeries were performed by a VA or 
private physician, but in either event the records need to be 
obtained before deciding his appeal.  See 38 C.F.R. 
§ 3.159(c)(1), (2) and (3).

Second, also according to the transcript of the September 
2008 Travel Board hearing, the Veteran testified that he had 
then recently received other relevant treatment at the local 
VAMC in Jackson, Mississippi.  Unfortunately, his most recent 
VA treatment record is from May 2007.  So these additional 
treatment records from the Jackson VAMC must be obtained 
before deciding this appeal.  VA's duty to assist includes 
obtaining records of his relevant VA medical treatment.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.")



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Contact the local Jackson VAMC and 
obtain all outstanding records of 
treatment pertaining to the Veteran's 
vasectomy disability since May 2007.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.  Obtain the medical records concerning 
the Veteran's two recent vasectomy 
surgeries in October 2008 (which he 
indicated during his September 2008 
hearing).  If a private physician 
performed these surgeries, have the 
Veteran authorize the release of these 
confidential records by completing and 
returning VA Form 21-4142.

3.  Determine whether the additional 
evidence, including the records of his 
additional surgeries, warrants having the 
veteran reexamined to determine the 
severity of his vasectomy disability.  If 
there is cause to have him reexamined, 
schedule him for another VA compensation 
examination.

4.  Then adjudicate the Veteran's claim in 
light of all of the additional evidence.  
If the claim is not granted to his 
satisfaction, send him a supplemental 
statement of the case and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


